11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                    JUDGMENT

In re Billy Charles Wilkins,                 * Original Mandamus Proceeding

No. 11-20-00049-CR                           * February 21, 2020

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

    This court has considered Relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be dismissed for lack of jurisdiction.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is dismissed.